Citation Nr: 1107649	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  10-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from September 1946 to February 
1948, and from September 1950 to September 1951.  The Veteran 
died in December 2007.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO in Albuquerque, New Mexico, currently holds 
jurisdiction over the claims.

In June 2010, the appellant testified before the undersigned 
Veterans Law Judge.  The hearing transcript is associated with 
the claims folder.


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2007 as a result of 
aspiration pneumonia and failure to thrive.  No other conditions 
were identified as contributing to the cause of death.

2.  At the time of his death, the Veteran was service-connected 
for posttraumatic stress disorder (PTSD), rated as 100 percent 
disabling; and residuals of cold injury to the feet, rated as 30 
percent disabling each; the Veteran had a 100 percent rating 
based upon individual unemployability (TDIU) in effect since 
February 10, 1998.

3.  The causes of the Veteran's death, aspiration pneumonia and 
failure to thrive, did not have their onset during a period of 
active service and are not shown to be otherwise related to the 
Veteran's active service or a service-connected disorder.

4.  The Veteran died more than 5 years following his separation 
from his last period of active service, and was not receiving or 
entitled to receive compensation at the 100 percent rate for the 
10-year period immediately preceding his death.


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2010).

2.  The criteria for an award of DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. 
§§ 1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC may be awarded to a veteran's spouse, children, or parents 
for death resulting from a service-connected or compensable 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for 
service connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  Id.  A service-connected disorder is one that 
was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-connected 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  Service-connected disability is 
deemed to have been the principal cause of death when it, singly 
or jointly with another disorder, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, or 
combined with another disorder to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.

Service connection connotes many factors but basically means that 
the facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident with 
active service, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a).  See 38 U.S.C.A. §§ 1110, 1131.  

Certain chronic diseases which manifest to a specified degree 
following specified time periods after separation from active 
service may be service-connected even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Aspiration 
pneumonia and failure to thrive are not among the list of chronic 
diseases subject to presumptive service connection.  Active 
tuberculosis is among these diseases, which must manifest to a 
degree of 10 percent or more within three years from service 
discharge.

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of 
DIC to a surviving spouse in cases where a veteran's death was 
not service-connected, provided that the veteran was in receipt 
of or "entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability for a 
period of at least five years from the date of his discharge or 
release from active duty, or for 10 or more years immediately 
preceding his or her death.

The appellant filed her claim for DIC benefits in 2007.  This was 
after VA amended 38 C.F.R. § 3.22, the implementing regulation 
for 38 U.S.C.A. § 1318, in January 2000, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time required 
by 38 U.S.C.A. § 1318, or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).

The regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility, which was a Court-created concept subject to 
extensive litigation.  See Green v. Brown, 10 Vet. App. 111 
(1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. 
West, 11 Vet. App. 307 (1998).  

The Board notes that the phrase "entitled to receive" also 
contemplates a situation in which additional service department 
records, existing at the time of a prior VA decision but not 
previously considered by VA, provide a basis for reopening a 
claim finally decided during the veteran's lifetime and awarding 
a total service-connected disability rating retroactively.  See 
38 C.F.R. § 3.22(b)(2); National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 476 F.3d 872 
(Fed. Cir. 2007) (NOVA III).  However, in this case, no such 
additional service department records have been identified that 
could impact the effective date of award for TDIU.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

Cause of death

The Veteran's death certificate documents that the Veteran died 
on December [redacted], 2007, at the age of 78, as a result of aspiration 
pneumonia and failure to thrive.  No other significant conditions 
were identified as contributing to death.  The manner of death 
was identified as natural.  The Veteran died in a private nursing 
home, and his body was cremated.

At the time of his death, the Veteran was service-connected for 
PTSD, rated as 100 percent disabling; and residuals of cold 
injury to the feet, rated as 30 percent disabling each.  The 
Veteran had a 100 percent rating based upon TDIU in effect since 
February 10, 1998.

At the outset, the Board notes that the Veteran's STRs may not be 
complete.  In this respect, the record includes some STRs which 
are clearly fire-damaged, presumably in the 1973 fire which 
occurred at the National Personnel Records Center (NPRC).  In 
such a situation, VA has a heightened obligation to "to consider 
the applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

However, no presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing STRs.  See 
Cromer, 19 Vet. App. at 217-18 (Court declined to apply an 
"adverse presumption" against VA where records had been lost or 
destroyed while in Government control because bad faith or 
negligent destruction of the documents had not been shown).

The Veteran's STRs for his first period of active service do not 
reflect treatment or diagnosis for pneumonia and/or chronic lung 
disability.  Notably, the Veteran was observed for possible 
tuberculosis exposure in 1946 but no disease was found.  On his 
February 1948 separation examination, the Veteran did not report 
any significant diseases, wounds or injuries.  Clinical 
examination of the lungs and a chest X-ray examination were 
reported as normal.

Overall, the Veteran's STRs for his first period of active 
service provide evidence against this claim, failing to reflect 
the onset of a chronic lung disability during service with a 
February 1948 separation examination reflecting a normal clinical 
evaluation of the lungs and a normal chest X-ray examination.  
Notably, no active tuberculosis was found during service.

The available STRs next include a September 1950 induction 
physical which included a normal evaluation of the Veteran's 
lungs and chest.  The Veteran reported a history of tuberculosis 
at age 12 which resolved without residuals or recurrence.  A 
Report of Medical History, which has no date due to fire damage 
but appears to relate to the September 1950 induction examination 
(Veteran was 21 years of age), reported a prior history of 
tuberculosis and treatment for colds in the last 5 years.

Overall, the Veteran's September 1950 induction physical provides 
strong evidence against the claim, as it corroborates a finding 
that the Veteran did not manifest a chronic lung disorder and/or 
active tuberculosis related to the period of active service from 
September 1946 to February 1948.

A September 1951 separation examination indicated a normal 
clinical evaluation of the Veteran's lungs and chest, including a 
negative chest X-ray examination.  At that time, the Veteran 
denied a history of symptoms such as chronic or frequent colds, 
shortness of breath, pain or pressure in chest, and chronic 
cough.  

Overall, the Veteran's September 1951 separation examination 
provides strong evidence against the claim, as it reflects lay 
denials of chronic lung symptoms and normal clinical evaluation 
of the lungs and chest.  Again, the Board notes there was no 
finding of active tuberculosis.

The Board observes that, according to Surgeon General Extracts, 
the Veteran is known to have been hospitalized from February 6 to 
9, 1951, February 20 to 24, 1951 and March 1 to 6, 1951 for 
unknown reasons.  During his lifetime, the Veteran alleged that 
these records pertained to combat fatigue, frozen feet and 
nervousness.  During his lifetime, the Veteran never alleged that 
these hospitalizations involved respiratory complaints, providing 
factual evidence against this claim.

Overall, the Surgeon General Extracts do not provide any direct 
evidence in support of this claim.

Postservice, the Veteran's medical records include a June 1962 VA 
clinical record noting that he was a smoker.  However, the record 
is devoid of any lay or medical evidence of chronic lung 
disability until many years after service.  A diagnosis of 
chronic obstructive pulmonary disorder (COPD) is first recorded 
in October 2003.  Pneumonia leading to the Veteran's death had 
its onset in November 2007.

Overall, the post-service medical records provide more evidence 
against the appellant's claim because these records show that the 
conditions that caused the Veteran's death, or contributed to his 
death, did not have an onset until over five decades after his 
separation from his second period of active service.  The lapse 
of more than 50 years between separation and the first record of 
treatment for any form of lung disability is a factor for 
consideration in deciding a service connection claim.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints).

Based upon the above, the presumptive provisions concerning 
chronic diseases do not apply as aspiration pneumonia is not 
among the chronic diseases listed in 38 C.F.R. § 3.309(a).  
Furthermore, there is no evidence of active tuberculosis 
manifesting to a degree of 10 percent or more within three years 
after a period of active service.  See 38 C.F.R. § 3.307(a)(3).

Thus, the dispositive issue on appeal concerns whether there is 
competent evidence of record suggesting a nexus between the cause 
of the Veteran's death and his active service and/or service-
connected disabilities.  

On a careful review of the entire record, the Board finds no 
competent evidence of record linking the Veteran's death to his 
service and/or to a service-connected disability.

Rather, the record includes military examiner assessments at the 
time of the Veteran's discharge from both periods of active 
service that the Veteran's lungs and chest were clinically 
normal.  There is no medical opinion to the contrary.

Furthermore, the pertinent evidence of record reflects that the 
Veteran presented to the VA emergency room on November 3, 2007 
due to pneumonia.  He had been living in a nursing home.  His 
family reported a two week history of lung congestion with the 
onset of fever and confusion that morning.  He had a prior 
history of suspected aspiration pneumonia with negative 
swallowing studies.  The Veteran was diagnosed and treated for 
"health-care associated" pneumonia.  He was discharged to the 
nursing home on November 6, 2007.

The Veteran was admitted to VA again on November 23, 2007 due to 
weakness, fever and productive cough.  He had fallen at the 
nursing home.  The VA examiner noted that the Veteran had 
significant dementia and declining function.  The examiner 
provided an assessment of hospitalized with community acquired 
pneumonia (HCAP).

Thereafter, treatment records from St. Theresa Healthcare reflect 
that the Veteran arrived at the facility on November 30, 2007.  
At times, the Veteran was lethargic and confused.  He completed 
antibiotic treatment for pneumonia on December 6, 2007, and 
started another prescription of antibiotic treatment the next 
day.  The Veteran's responsiveness declined, and healthcare 
personnel deemed the Veteran to have met the criteria for hospice 
care on December [redacted], 2007.  The Veteran was found unresponsive the 
next day, and passed away on December [redacted], 2007.

Overall, the medical records from VA and St. Theresa Healthcare 
in 2007 provide strong evidence against the claim, as it reflects 
an assessment that the Veteran became infected with community 
acquired pneumonia in November 2007 which ultimately led to his 
death the next month.  Nothing indicates a connection with 
service.

The appellant in this case has alleged that the Veteran's 
service-connected disabilities may have caused or contributed to 
the cause of his death.  The argument has not been very specific.  
See generally Notice of Disagreement received in December 2008, 
VA Form 9 received in February 2010, and Transcript of 
Appellant's June 2010 Hearing before the Board.  It has been 
observed that, prior to his death, the Veteran had been 
hallucinating and was mentally "out of it."

A review of this case demonstrates that the Veteran's PTSD 
resulted in total occupational and social impairment at the time 
of his death.  He also demonstrated dementia attributable to 
various etiologies.  A VA examiner in August 2005 attributed all 
of the Veteran's cognitive dysfunction and incompetency, to 
include an inability for self-care, to service-connected PTSD.  
Thus, the medical evidence demonstrates that the Veteran had 
severe service-connected psychiatric dysfunction which rendered 
him unable for self-care.

However, the Veteran was provided 24-hour nursing home care.  
While he was noted to be resistant to treatment at times, there 
is no persuasive evidence in this case which suggests that the 
Veteran's service-connected PTSD and cold injury residuals caused 
or hastened the cause of his death, which involved community 
acquired pneumonia.  

As to the appellant's theories as to a relationship between the 
Veteran's death and service and/or service-connected disability, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Barfield v. Brown, 5 Vet. App. 8 (1993) (a 
lay person is not competent to opine as to medical cause of 
death).  Nonetheless, the Board has considered these allegations 
and theories but places greater probative value to the 
assessments of the VA physicians that the Veteran demonstrated 
community acquired pneumonia, as these examiners possess greater 
training and expertise than this lay claimant in diagnosing the 
etiology of the Veteran's respiratory disorder.  

Furthermore, the Board places greater probative value to the 
assessment from the examiner who signed the Veteran's death 
certificate, who found that the Veteran's pneumonia and failure 
to thrive were the sole causes of death, as this examiner also 
possess greater training and expertise than this lay claimant in 
diagnosing the cause of the Veteran's death.

In sum, the Board finds that the Veteran died on December [redacted], 
2007 as a result of aspiration pneumonia and failure to thrive.  
These causes of death, aspiration pneumonia and failure to 
thrive, did not have their onset during a period of active 
service, and are not shown to be otherwise related to the 
Veteran's active service or a service-connected disorder.  There 
is no doubt of material fact to be resolved in the appellant's 
favor.  38 U.S.C.A. § 5107(b).  As the preponderance of the 
evidence is against the claim, the claim of entitlement to 
service connection for the cause of the Veteran's death is 
denied.  

DIC benefits pursuant to 38 U.S.C.A. § 1318

The facts in this case are not in dispute, and may be briefly 
summarized.  Historically, the Veteran began seeking VA 
compensation for disability involving his nerves and feet in 
January 1968.  A June 1968 RO rating decision granted service 
connection for epidermophytosis pedis, and assigned an initial 
noncompensable rating effective January 1968.

A final Board decision dated October 1975 denied a claim of 
service connection for a nervous disorder.  However, the Board 
did find basis for allowance of a grant of service connection for 
residuals of frozen feet based upon a difference of opinion.

A January 1976 RO rating decision awarded service connection for 
residuals of frozen feet, and assigned an initial 10 percent 
evaluation effective October 9, 1973.

Final Board decisions dated December 1977 and March 1982 denied 
applications to reopen a claim of service connection for a 
nervous disorder.

In pertinent part, the Veteran filed an application to reopen a 
claim of service connection for depression on February 12, 1996.  
He filed an application for TDIU in March 1996.

On April 12, 1996, the RO received a communication from the 
Veteran's congressional representative which included a statement 
from the Veteran requesting assistance in handling his VA claim.

By rating decision dated April 13, 1996, the RO increased the 
disability evaluation for residuals of frozen feet to 30 percent 
disabling effective February 12, 1996, awarded service connection 
for PTSD and assigned an initial 10 percent rating effective 
February 12, 1996, denied service connection for major 
depression, and denied entitlement to TDIU.

By letter dated April 23, 1996, the RO provided the Veteran a 
copy of the April 1996 rating decision and advised him of his 
appellate rights.

Following the April 23, 1996 notice of decision, the record does 
not reflect that the Veteran filed any written document 
disagreeing with the RO's April 1996 determination within one 
year from receiving notice.  That decision, therefore, is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  See 
Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (a rating 
decision assigning a disability rating and effective date of 
award becomes final if not appealed, and the only basis for 
challenging the effective date is a motion to revise the decision 
based on CUE).

Notably, the appellant has not challenged the RO's April 1996 
decision on the basis of CUE.  Furthermore, the April 12, 1996 
statement cannot constitute a notice of disagreement as it was 
issued before the RO decided the case on April 13, 1996.

Thereafter, the record next reflects that the Veteran submitted a 
written document received by VA on February 10, 1998 (date 
stamped as received by the American Legion on February 9, 1998) 
requesting an increased rating for service-connected PTSD and 
residuals of frozen feet, to include entitlement to TDIU.

An RO rating decision dated May 1998 awarded a 70 percent rating 
for PTSD effective February 10, 1998.  In so doing, the RO held 
that the Veteran did not manifest total occupational impairment 
due to PTSD.  The RO also assigned separate 30 percent 
evaluations for cold injury residuals to each foot.  This 
resulted in a combined 90 percent rating effective February 10, 
1998.

By letter dated June 1998, the RO provided the Veteran a copy of 
the May 1998 rating decision and advised him of his appellate 
rights.  

In a decision dated March 1999, the RO specifically adjudicated a 
TDIU claim, awarding the benefit effective to February 10, 1998 
(the date of the prior increased rating claim).

By letter dated March 25, 1999, the RO provided the Veteran a 
copy of the March 1999 rating decision and advised him of his 
appellate rights.

Following these June 1998 and March 1999 decisions, the record 
does not reflect that the Veteran filed any written document 
disagreeing with the RO's determinations within one year from 
receiving notice.  Those decisions, therefore, are final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In particular, the Board finds as a matter of law that the 
effective date of award assigned for entitlement to TDIU, 
February 10, 1998, cannot be revised absent a CUE challenge which 
has not been made in this case.  Rudd, 20 Vet. App. at 300.

As a result of the final RO decisions in June 1998 and March 
1999, the Veteran established entitlement to a 100 percent 
service-connected disability rating effective February 10, 1998.  
The Veteran died in November 2007.  Unfortunately, the Veteran 
had not been rated as totally disabling for a period of 10 or 
more years immediately preceding death.

The appellant and her representative essentially argue that the 
appellant should be awarded DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 on the basis that the 10-year delimiting period was almost 
met, being only 40 days short.  It is further argued that other 
federal government agencies, such as the Social Security 
Administration, do not observe strict delimiting time frames.

The Board notes that the starting point for interpreting a 
statute is a review of the plain language itself.  Bradley v. 
Peake, 22 Vet. App. 280, 287 (2008).  In pertinent part, the 
provisions 38 U.S.C.A. § 1318 predicate entitlement to DIC 
benefits if a veteran's "disability was continuously rated 
totally disabling for a period of 10 or more years immediately 
preceding death."  Notably, there is no language contained in 
this statute suggesting that the 10 year time period could be 
waived.  Quite simply, the plain language of the statute requires 
a total disability rating for "10 or more years" without 
exception.

The implementing regulation of 38 C.F.R. § 3.22 requires that a 
veteran, at the time of his death, be "[r]ated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceeding death."  (emphasis added).  Thus, in 
implementing 38 U.S.C.A. § 1318, VA interpreted these provisions 
as requiring a total disability rating for "at least 10 years 
immediately preceding death."  The Board finds that this is a 
reasonable interpretation of the meaning set forth in 38 U.S.C.A. 
§ 1318, and that deference must be provided to VA's 
interpretation.  See Chevron v. Natural Resources Def. Council, 
467 U.S. 837 (1984).

In short, the language in 38 C.F.R. § 3.22 specifically requires 
that a total rating be in effect at least 10 years preceding 
death which, as a matter of law, precludes an award of DIC 
benefits pursuant to 38 U.S.C.A. § 1318 in this case.

The Board sympathizes with the appellant's equitable argument and 
the seemingly arbitrary nature of the 10-year time frame.  
However, the Board is bound by the law and is without authority 
to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board has decided this case based on its application of this law 
to the pertinent facts.  Accordingly, the appellant's claim for 
DIC benefits under 38 U.S.C.A. § 1318 must be denied.

The Board finally notes that the appellant, at one point during 
the appeal, argued for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1311(a)(2).  This provision provides for an 
increased rate, or enhanced DIC benefit, for a surviving spouse 
when the veteran was in receipt of entitled to receive 
compensation for service-connected disability for a continuous 
rate of at least eight years preceding death.  However, this 
enhanced benefit is predicted upon DIC benefits having been 
granted under 38 U.S.C.A. § 1310.  That benefit has been denied 
in this case.  As such, any allegation of entitlement to benefits 
under 38 U.S.C.A. § 1311 has no basis in law.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007), the Court 
held, that for DIC benefits, proper notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.

A preadjudicatory RO letter dated January 2008 substantially 
complied with the VCAA notice requirements.  In this respect, the 
notice advised the appellant of the conditions for which this 
Veteran was service-connected at the time of his death, an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected, and an explanation of the criteria for 
establishing DIC benefits under 38 U.S.C.A. § 1318.  This letter 
further advised the appellant of the relative duties on the part 
of herself and VA in developing these claims.

The appellant was not provided compliant notice of the criteria 
for establishing an initial disability rating and effective date 
of award.  However, as the claims are denied, this notice 
deficiency does not result in any prejudicial harm to the 
appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the claim under 38 U.S.C.A. § 1318, the claim is 
denied as a matter of law.  As such, no further notice or 
assistance would be required to the appellant.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on the 
ground of the lack of legal merit or the lack of entitlement 
under the law); VAOPGCPREC 5-2004 (June 2004) (VA is not required 
to provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).

VA has a duty to assist a claimant in the development of the 
claims.  This duty includes assisting the claimant in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the RO obtained all available 
STRs.  As noted above, the Veteran's STRs were subject to fire 
damage and are not complete as suggested by SGO records.  
However, the Board notes that, during his lifetime, the Veteran 
never claimed treatment for pneumonia during service and there do 
not appear to be any other means to locate any existing records.  
Thus, the Board finds that VA has no further duty to obtain STRs.

The RO has also obtained all available VA clinical records.  The 
appellant has submitted to VA the Veteran's terminal records.  
There no outstanding requests to obtain any additional VA 
records, or any private medical records for which the appellant 
has identified and authorized VA to obtain on his behalf.  There 
is also no showing that any records exist with the Social 
Security Administration which would be relevant to the issues on 
appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 
2010) (more fully defining VA's duty to obtain only records from 
the SSA "that are relevant to the veteran's claim").

In determining whether a medical opinion is warranted in a claim 
for DIC benefits, VA must determine if such an opinion is 
"necessary to substantiate [the appellant's] claim" or whether, 
instead, "no reasonable possibility exists that such assistance 
would aid in substantiating a claim."  Wood v. Peake, 520 F.3d 
1345, 1348 (Fed. Cir. 2008).  See 38 U.S.C.A. § 5103A(a).  Cf. 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board finds that further development is not needed in this 
case with respect to the issue on appeal because no reasonable 
possibility exists that any additional assistance would aid in 
substantiating the claim.  The medical evidence of record 
identifies the Veteran's cause of death as aspiration pneumonia, 
and also identifies this pneumonia as being community acquired in 
a nursing home.  The record also includes competent medical 
evidence, in the form of military separation examinations, which 
demonstrate that the Veteran did not manifest any chronic lung 
disorders during any period of active service.  Additionally, 
there is no reasonable basis on this record to suggest that the 
Veteran's death is in any way related to active service and/or 
service-connected PTSD and cold injury residuals.  Accordingly, 
the criteria for obtaining medical opinion in this case have not 
been met.

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist her in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).








ORDER

The claim of entitlement to service connection for the cause of 
the Veteran's death is denied.

The claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


